DARGAN, J.
An: affray is. the fighting of two or more «-persons in some pubfic place, but no quarrelsome words ¡¡merely, will constitute this offence. 1 Russell, 271; Archb. Cr. Pl. 564; 1 Hawk 135; 5 Yerger, 356. It is probable, however, that if persons arm themselves «with deadly or unusual weapons for the purpose of an affray, and in such man? ,ner as tó strike terror to the people, they may b,e guilty of this «offence, without coming to actual blows. 1 Russell 271. Yet no authority goes so far as to hold that mere vulgar or low abuse, cap constitute ¡this offence. We think, ¡therefore, that the court erred in refusing the ¡charge requested, that mere words would not constitute an .affray, and also in charging, that if pne used insulting language to anpther, in consequence of which, fthe person insulted attacks the one insulting him, the party .attacked is guilty of an affray, -whether he resisted the attack or not.
Let the judgment be reversed and the cause remanded.